                     Case 1:20-cv-05086-GHW Document 17 Filed 10/26/20 Page 1 of 2




USDC SDNY
DOCUMENT
ELECTRONICALLY FILED                                                                          Dennis C. Hopkins
DOC #:                                                                                DHopkins@perkinscoie.com
DATE FILED: 10/26/20                                                                        D. +1.212.262.6916
                                                                                            F. +1.212.977.1646

       October 23, 2020



       VIA ECF                                               MEMORANDUM ENDORSED
       Honorable Gregory H. Woods
       United States District Court
       Southern District of New York
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street
       New York, NY 10007

       Re:      Yeremis v. Amerit Fleet Solutions, et al.
                Case No. 1:20-cv-05086-GHW

       Defendant Amerit Fleet Solutions Inc.'s Request for Extension of Time to Respond to the
       Complaint

       Dear Judge Woods:

       We represent Defendant Amerit Fleet Solutions Inc. (sued as Amerit Fleet Solutions) (“AFS”) in
       the above-referenced action. My colleagues, Heather M. Sager and Brittany A. Sachs, will be
       moving for orders for admission to practice Pro Hac Vice to appear as counsel for AFS.

       On October 21, 2020, we filed a letter motion to Judge Nathan for an extension of time to file a
       response to the Complaint until November 20, 2020 (Doc. No. 14). On October 22, 2020 this
       case was accepted as related to another matter before you (Case no.: 1:20-cv-04723-GHW) and
       reassigned to you. Due to the reassignment, we do not believe Judge Nathan had an opportunity
       to rule on our request for an extension.

       Accordingly, pursuant to Rule 1(E) of the Court’s Individual Rules of Practice in Civil Cases,
       AFS resubmits its request for a brief extension of time to respond to the Complaint. This is the
       first request AFS has made for an extension of time in this matter.

       We respectfully request the extension for the following reasons. Based on information and
       belief, our client recently learned about service on its agent for service of process.
       Notwithstanding, AFS respectfully reserves its right to dispute proper service in this matter. In
       connection with our retention, and to provide our office the opportunity to investigate the


       149927557.1
              Case 1:20-cv-05086-GHW Document 17 Filed 10/26/20 Page 2 of 2




Honorable Gregory H. Woods
October 23, 2020
Page 2


allegations, we request an extension of time to respond to the Complaint until November 20,
2020 (including by a request for a pre-motion conference). Further, based on a hearing that took
place on October 22, 2020 in Case no.: 1-20-cv-04723, it is our understanding that Plaintiff may
choose to amend or modify the complaint, which could impact this lawsuit. Finally, Plaintiff
executed a Mutual Agreement to Arbitrate Claims in connection with his employment with AFS
and we presently intend to file a request for a pre-motion conference in anticipation of a motion
to compel arbitration and to dismiss Plaintiff’s lawsuit pursuant to Section 4 of the Federal
Arbitration Act and Federal Rule of Civil Procedure 12(b)(1). If this request is not granted, AFS
respectfully reserves the right to request a pre-motion conference for a motion to dismiss on
other grounds as well. It is our understanding that Plaintiff does not oppose granting this request
for an extension.


Thank you for your consideration.


Very truly yours,

/s/ Dennis Hopkins
Dennis Hopkins

cc: All Counsel of Record (via ECF) [Not all counsel has yet appeared.]




Application granted. The deadline for Defendant Amerit Fleet Solutions to answer or otherwise
respond to the Complaint is extended to November 20, 2020. The Clerk of Court is directed to
terminate the motions pending at Dkt. Nos. 14 and 16.
SO ORDERED.

Dated: October 24, 2020                                 _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




149927557.1
